Title: From John Adams to the President of Congress, 25 October 1781
From: Adams, John
To: McKean, Thomas,President of Congress



Sir
Amsterdam October 25th 1781

I see in the London Courant, which arrived to day, an advertisement of a translation into English of the address to the People of the Netherlands: so that this work is likely to be translated into all Languages and read by all the World, notwithstanding the Placards against it. I have before sent that of Utrecht. That of Holland is as follows:



“The States of Holland and of West Friesland, to all those who shall see these presents; or hear them read, Greeting. As it is come to our Knowledge, that notwithstanding the Placards and Ordinances from one time to another issued against the Impression and Dissemination of seditious and slanderous writings, there has been lately dispersed, in various places of this Province, a certain very seditious and slanderous Libel, intituled, Aan het Volk van Nederland (To the People of the Low Countries) in which the supream Government of this Country, his most serene Highness, our Lord the Prince hereditary Stadtholder, as well as his illustrious Predecessors, to whom, under God, We are indebted for the foundation and the maintenance of our Republick, as well as of its Liberty, are calumniated in the most scandalous and enormous manner, and in which the good People are invited to an Insurrection and to seditious Commotions.
“For these Causes, being desirous to make provision in this Case, without derogating from our former placards against Lampoons and other defamatory and scandalous writings, issued from time to time, and in particular from our Renovation of the 18th. of January 1691, and our placard of the 7th. of March 1754, We have thought fit, for the Discovery of the Author or the Authors of the said seditious and slanderous Libel, intituled, Aan het Volk van Nederland, and of his or their Accomplices, to promise a Reward of a thousand Ryders of Gold (fourteen thousand florins) to him who shall give the necessary Indications, by which the Author, Writer or Printer of the said Libel, or all those who may have had a part in it in any other manner, may fall into the hands of Justice, and may be convicted of the Fact; and in Case that the Informer was an Accomplice in it, We declare by these Presents, that We will pardon him for whatever upon this occasion he may have done amiss against his Sovereign: moreover, he shall also enjoy the reward in question, and his Name shall not be pointed out, but kept secret.

“Forbidding, consequently, in the most solemn manner, by these presents, every one of what Estate, Quality or Condition soever he may be, to reprint in any manner the said seditious and slanderous Libel, to distribute, scatter, or spread it upon pain of the Confiscation of the Copies, and a fine of six thousand florins, besides, at least, an everlasting Banishment from the Province of Holland and West Friesland: which fine shall go, one third to the Officer who shall make the seizure; another third to the Informer, and the remaining third to the Use of the Poor of the Place where the seizure shall be made. And Whereas some Persons, to keep their unlawful practices concealed, may be tempted to pretend, that the Libel in question had been addressed to them under a simple Cover, they know not by them, nor from what place, We ordain and decree that all Printers, Booksellers, and moreover all and every one, to whom the said seditious and slanderous Libel, intituled Aan het Volk van Nederland, may be sent, whether to be sold, given as a present, distributed, lent or read, shall be held to carry it forthwith and deliver it to the Officer or the Magistrate of the place of their Residence, or of the place where they may recieve it, under penalty of being held for Disseminators of it, and as such punished in the manner before pointed out. Ordaining most expressly to our attorney General, and to all our other Officers to execute strictly and exactly the present placard, according to the Form and Contents of it, without dissimulation or connivance, under pain of being deprived of their Employments. And to the End that no one may pretend Cause of Ignorance, but that every one may know how he ought to conduct himself in this regard, We order that these presents be published and posted up every where, where it belongs and where it is customary to do it. Done at the Hague, under the small Seal of the Country the 19th. of October 1781. By order of the States

 C. Clotterbooke.”




Such are the severe Measures, which this Government think themselves bound to take to suppress this Libel. They will have however a contrary effect, and will make a pamphlet, which otherwise perhaps would have been known in a small Circle, familiar to all Europe. The Press cannot be restrained. All Attempts of that Kind in France and Holland are every day found to be ineffectual.
I consider the disputes in the City of Geneva, as arising from the progress of democratical principles in Europe: I consider this Libel, as a demonstration that there is a party here, and a very numerous one too, who are Proselytes to democratical principles. Who and what has given Rise to this assuming Pride of the People as it is called in Europe, in every part of which they have been so thoroughly abased? The American Revolution. The Precepts, the Reasonings and Example of the United States of America, disseminated by the Press through every part of the World, have convinced the Understandings and have touched the Heart. When I say democratical principles, I dont mean that the World are about adopting simple Democracies, for these are impracticable: but Multitudes are convinced that the People should have a Voice, a share, and be made an integral part: and that the Government should be such a mixture, such a Combination of the Powers of one, the few and the many, as is best calculated to check and controul each other, and oblige all to co-operate in this one democratical principle, that the End of all Government is the happiness of the People: and in this other, that the greatest happiness of the greatest Number is the point to be obtained. These principles are now so widely spread, that Despotisms, Monarchies and Aristocracies must conform to them in some degree in practice, or hazard a total Revolution in Religion and Government throughout all Europe. The longer the American War lasts, the more the Spirit of American Government will spread in Europe, because the Attention of the World will be fixed there, while the War lasts. I have often wondered, that the Sovereigns of Europe have not seen the danger to their Authority which arises from a Continuance of this War. It is their Interest to get it finished, that their Subjects may no longer be employed in speculating about the principles of Government.
The People of the seven United Provinces appear to me of such a Character, that they would make wild Steerage at the first admission to any share in Government, and whether any Intimations of a desire of Change at this time will not divide and weaken the Nation, is a Problem. I believe rather it will have a good effect, by convincing the Government that they must exert themselves for the good of the People, to prevent them from exerting themselves in Innovations.

I have the honor to be, with the greatest Respect, Sir, your most obedient & most humble Servant
J. Adams

